Exhibit 10.3

 

Date: April 1, 2005

 

Second Amended and Restated Continuing and Unconditional Guaranty

 

Lender:

 

Bank of America, N.A.

 

8300 Greensboro Drive

Mezzanine

McLean, Virginia 22102

Attn: Commercial Banking

 

Subsidiary Guarantors:

 

SYCOM SERVICES, INC.

BETA ANALYTICS, INCORPORATED

 

5904 Richmond Highway

Suite 300

Alexandria, Virginia 22303

 

THIS SECOND AMENDED AND RESTATED CONTINUING AND UNCONDITIONAL GUARANTY (this
“Agreement”) is made as of the 1st day of April, 2005, by undersigned
“Guarantor”, jointly and severally, for the benefit of BANK OF AMERICA, N.A., a
national banking association (“Lender”).

 

RECITALS

 

A. Analex Corporation (“Borrower”), a corporation organized under the laws of
the State of Delaware, formerly known as Hadron, Inc., obtained from Lender a
Revolving Credit Facility in the original maximum principal sum of $4,000,000
and a term loan in the original principal sum of $3,500,000 (the “Original
Credit Facility”). Advances and readvances under the Original Credit Facility
were at one time governed by the terms and conditions of that certain Credit
Agreement by and among Borrower, certain subsidiaries of Borrower named therein,
and Lender dated November 2, 2001 (the same, as amended, modified, substituted,
extended, and renewed from time to time, the “Original Credit Agreement”).

 

B. Borrower and Lender entered into that certain Amended and Restated Credit
Agreement dated as of May 28, 2004 which is being modified pursuant to that
certain First Amendment to Amended and Restated Credit Agreement (the “First
Amendment”) dated of even date herewith (the same, collectively, as amended,
modified, substituted, extended, and renewed from time to time, the “Credit
Agreement”) The Credit Agreement provides for some of the agreements between
Borrower and Lender with respect to the “Loan” (as defined in the Credit
Agreement), including Revolving Credit Facility Loans in an aggregate amount not
to exceed Twenty Million Dollars ($20,000,000) (the “Revolving Credit Facility
Committed Amount”).

 

C. The Loan is evidenced by that certain Amended and Restated Revolving Credit
Facility Note dated May 28, 2004 by Borrower for the benefit of Lender in the
original maximum principal amount of Twenty Million Dollars ($20,000,000) which
is being amended pursuant to that certain First Amendment to Amended and
Restated Revolving Credit Facility

 

1



--------------------------------------------------------------------------------

Note dated of even date herewith (the same, collectively, as amended, modified,
substituted, extended, and renewed from time to time, the “Note”).

 

D. Borrower has requested and Lender has agreed to increase the Revolving Credit
Facility Committed Amount from Twenty Million Dollars ($20,000,000) to Forty
Million Dollars ($40,000,000) at any time outstanding, and to extend the
Revolving Credit Facility Maturity Date.

 

E. Borrower’s obligations under the Original Credit Facility were guaranteed by
the Guarantors, as defined therein, pursuant to the terms of the Continuing and
Unconditional Guaranty dated November 2, 2001, as amended and restated by that
certain Amended and Restated Continuing and Unconditional Guaranty dated May 28,
2004 (as amended, modified, restated, substituted, extended as renewed at any
time and from time to time, the “Original Guaranty”).

 

F. Advanced Biosystems, Inc. (“ABI”), a Delaware corporation and one of the
Guarantors pursuant to the Original Guaranty, has been sold by Borrower with the
consent of Lender and has been released by Lender from all obligations it may
have under the Loan Documents, including the Original Guaranty.

 

G. It is a condition precedent, among others, to Lender’s agreement to enter
into the First Amendment and to amend the loan and other financial
accommodations under the Credit Agreement, that Guarantor enter into this
Agreement to amend and restate in its entirety the Original Guaranty in order to
secure the full and prompt performance of Borrower of all the Obligations under
all of the Loan Documents. All capitalized terms used herein and not otherwise
defined shall have the meaning given to such terms in the Credit Agreement.

 

NOW, THEREFORE, in order to induce Lender to increase the credit facilities to
the Borrower, each Guarantor hereby amends and restates the Original Guaranty
and reconfirms its guaranty as follows:

 

1. Guaranty. FOR VALUE RECEIVED, and to induce Lender to make loans or advances
or to extend credit or other financial accommodations or benefits, with or
without security, to or for the account of Borrower, the undersigned
“Guarantor”, if more than one, then each of them jointly and severally, hereby
irrevocably and unconditionally guarantees to Lender the full and prompt payment
when due, whether by acceleration or otherwise, of any and all Liabilities (as
hereinafter defined) of Borrower to Lender.

 

The undertakings of Guarantor hereunder are independent of the Liabilities and
Obligations of Borrower and a separate action or actions for payment, damages or
performance may be brought or prosecuted against Guarantor, whether or not an
action is brought against Borrower or to realize upon the security for the
Liabilities and/or Obligations, whether or not Borrower is joined in any such
action or actions, and whether or not notice is given or demand is made upon
Borrower.

 

2



--------------------------------------------------------------------------------

Lender shall not be required to proceed against Borrower, or any other person,
or entity, whether primarily or secondarily liable, or against any collateral
held by it, before resorting to Guarantor for payment.

 

This Guaranty is continuing and unlimited as to amount, and is cumulative to and
does not supersede any other guaranties. This is the Guaranty described in the
Credit Agreement.

 

2. Paragraph Headings, Governing Law and Binding Effect. Guarantor agrees that
paragraph headings in this Guaranty are for convenience only and that they will
not limit any of the provisions of this Guaranty. Guarantor further agrees that
this Guaranty shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia and applicable United States federal law. Guarantor
further agrees that this Guaranty shall be deemed to have been made in the
Commonwealth of Virginia at Lender’s address indicated above, and shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Virginia, or the United States courts located within the Commonwealth of
Virginia, and is performable in the Commonwealth of Virginia. This Guaranty is
binding upon Guarantor, his, their or its executors, administrators, successors
or assigns, and shall inure to the benefit of Lender, its successors, endorsees
or assigns. Anyone executing this Guaranty shall be bound by the terms hereof
without regard to execution by anyone else.

 

3. Definitions.

 

A. “Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of May 28, 2004, as amended by that certain First Amendment
to Amended and Restated Credit Agreement dated of even date herewith, by and
among Borrower, the Subsidiary Guarantors from time to time party thereto and
Lender, and all other agreements and instruments extending, renewing,
refinancing or refunding any indebtedness, obligation or liability arising under
the same, as the same may be amended, modified or supplemented from time to time
hereafter.

 

B. “Guarantor” shall mean Guarantor or any one or more of them.

 

C. “Liability” or “Liabilities” shall mean without limitation, all liabilities,
overdrafts, indebtedness, and obligations of Borrower and/or Guarantor to Lender
under the Credit Agreement and the other Loan Documents, and all sums payable
under or by virtue thereof, including without limitation, all amounts of
principal and interest, all expenses (including reasonable attorney’s fees and
cost of collection) incurred in the collection thereof or the enforcement of
rights thereunder (including, without limitation, any liability arising from
failure to comply with state or federal laws, rules and regulations concerning
the control of hazardous waste or substances at or with respect to any real
estate securing any loan guaranteed hereby), whether arising in the ordinary
course of business or otherwise. The term “Liability” or “Liabilities” shall
include all Obligations (as that term is defined in the Credit Agreement). If
Borrower is a partnership, corporation or other entity the term “Liability” or
“Liabilities” as used herein shall include all Liabilities to Lender of any
successor entity or entities.

 

D. “Loan Documents” shall have the meaning ascribed to such term in the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

E. “Obligation” or “Obligations” shall mean all terms, conditions, covenants,
agreements and undertakings of Borrower and/or Guarantor under the Credit
Agreement and the other Loan Documents.

 

4. Waivers by Guarantor. Guarantor waives notice of acceptance of this Guaranty,
notice of any Liabilities or Obligations to which it may apply, presentment,
demand for payment, protest, notice of dishonor or nonpayment of any
Liabilities, notice of intent to accelerate, notice of acceleration, and notice
of any suit or the taking of other action by Lender against Borrower, Guarantor
or any other person, any applicable statute of limitations and any other notice
to any party liable on any Loan Document (including Guarantor).

 

Until such time as the Liabilities have been paid in full, all Commitments under
the Credit Agreement have been terminated and no Person or Governmental
Authority shall have any right to request any return or reimbursement of funds
from the Lender in connection with monies received under the Loan Documents,
each Guarantor also hereby waives any claim, right or remedy which such
Guarantor may now have or hereafter acquire against Borrower that arises
hereunder and/or from the performance by any other Guarantor hereunder
including, without limitation, any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim, right or remedy of Lender against Borrower or against any security
which Lender now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise.

 

Guarantor also waives the benefits of any provision of law requiring that Lender
exhaust any right or remedy, or take any action, against Borrower, any
Guarantor, any other person and/or property, including but not limited to the
provisions of Sections 49-25 and 49-26 of the Code of Virginia (1950), as
amended, or otherwise.

 

Lender may at any time and from time to time (whether before or after revocation
or termination of this Guaranty) without notice to Guarantor (except as required
by law), without incurring responsibility to Guarantor, without impairing,
releasing or otherwise affecting the obligations of Guarantor hereunder, in
whole or in part, and without the endorsement or execution by Guarantor of any
additional consent, waiver or guaranty: (a) change the manner, place or terms of
payment, or change or extend the time of or renew, or change any interest rate
or alter any Liability or Obligation or installment thereof, or any security
therefor; (b) loan additional monies or extend additional credit to Borrower,
with or without security, thereby creating new Liabilities or Obligations the
payment or performance of which shall be guaranteed hereunder, and the Guaranty
herein made shall apply to the Liabilities and Obligations as so changed,
extended, surrendered, realized upon or otherwise altered; (c) sell, exchange,
release, surrender, realize upon or otherwise deal with in any manner and in any
order any property at any time pledged or mortgaged to secure the Liabilities or
Obligations and any offset thereagainst; (d) exercise or refrain from exercising
any rights against Borrower or others (including Guarantor) or act or refrain
from acting in any other manner; (e) settle or compromise any Liability or
Obligation or any security therefor and subordinate the payment of all or any
part thereof to the payment of any Liability or Obligation of any other parties
primarily or secondarily liable on any of the Liabilities or Obligations; (f)
release or compromise any Liability of Guarantor hereunder or any Liability or
Obligation of any other parties primarily or

 

4



--------------------------------------------------------------------------------

secondarily liable on any of the Liabilities or Obligations; or (g) apply any
sums from any sources to any Liability without regard to any Liabilities
remaining unpaid.

 

5. Waivers by Lender. No delay on the part of Lender in exercising any of its
options, powers or rights, and no partial or single exercise thereof, shall
constitute a waiver thereof. No waiver of any of its rights hereunder, and no
modification or amendment of this Guaranty, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; and each
such waiver, if any, shall apply only with respect to the specific instance
involved, and shall in no way impair the rights of Lender or the obligations of
Guarantor to Lender in any other respect at any other time.

 

6. Termination. This Guaranty shall be binding on each Guarantor until written
notice of revocation signed by such Guarantor shall have been received by
Lender, notwithstanding change in name, location, composition or structure of,
or the dissolution, termination or increase, decrease or change in personnel,
owners or partners of Borrower, or any one or more of Guarantors. No notice of
revocation or termination hereof shall affect in any manner rights arising under
this Guaranty with respect to Liabilities or Obligations that shall have been
committed, created, contracted, assumed or incurred prior to receipt of such
written notice pursuant to any agreement entered into by Lender prior to receipt
of such notice. The sole effect of such notice of revocation or termination
hereof shall be to exclude from this Guaranty, Liabilities or Obligations
thereafter arising that are unconnected with Liabilities or Obligations
theretofore arising or transactions entered into theretofore.

 

7. Partial Invalidity and/or Enforceability of Guaranty. The unenforceability or
invalidity of any provision of this Guaranty shall not affect the enforceability
or validity of any other provision herein and the invalidity or unenforceability
of any provision of any Loan Document as it may apply to any person or
circumstance shall not affect the enforceability or validity of such provision
as it may apply to other persons or circumstances.

 

In the event Lender is required to relinquish or return the payments, the
collateral or the proceeds thereof, in whole or in part, which had been
previously applied to or retained for application against any Liability, by
reason of a proceeding arising under the Bankruptcy Code, or for any other
reason, this Guaranty shall automatically continue to be effective
notwithstanding any previous cancellation or release effected by Lender.

 

8. Financial and Other Information. Guarantor agrees to furnish to Lender any
and all financial information and any other information regarding Guarantor
and/or collateral requested in writing by Lender within ten (10) days of the
date of the request. Guarantor has made an independent investigation of the
financial condition and affairs of Borrower prior to entering into this
Guaranty, and Guarantor will continue to make such investigation; and in
entering into this Guaranty Guarantor has not relied upon any representation of
Lender as to the financial condition, operation or creditworthiness of Borrower.
Guarantor further agrees that Lender shall have no duty or responsibility now or
hereafter to make any investigation or appraisal of Borrower on behalf of
Guarantor or to provide Guarantor with any credit or other information which may
come to its attention now or hereafter.

 

5



--------------------------------------------------------------------------------

9. Notices. Notices under this Guaranty shall be given and deemed effective in
accordance with the provisions of Section 8.5 of the Credit Agreement.

 

10. Guarantor Duties. Guarantor shall upon notice or demand by Lender promptly
and with due diligence pay all Liabilities and perform and satisfy all
Obligations for the benefit of Lender in the event of the failure of Borrower or
any guarantor to perform any obligation or pay any liability or indebtedness of
Borrower or any guarantor to Lender, or to any affiliate of Lender, whether
under any note, guaranty or any other agreement, now or hereafter existing, as
and when due (whether upon demand, at maturity or by acceleration).

 

11. Remedies. Upon the failure of Guarantor to fulfill its duty to pay all
Liabilities and perform and satisfy all Obligations as required hereunder,
Lender shall have all of the remedies of a creditor and, to the extent
applicable, of a secured party, under all applicable law, and without limiting
the generality of the foregoing, Lender may, at its option and without notice or
demand: (a) declare any Liability due and payable at once; (b) take possession
of any collateral pledged by Borrower or Guarantor wherever located, and sell,
resell, assign, transfer and deliver all or any part of said collateral of
Borrower or Guarantor at any public or private sale or otherwise dispose of any
or all of the collateral in its then condition, for cash or on credit or for
future delivery, and in connection therewith Lender may impose reasonable
conditions upon any such sale, and Lender, unless prohibited by law the
provisions of which cannot be waived, may purchase all or any part of said
collateral to be sold, free from and discharged of all trusts, claims, rights or
redemption and equities of Borrower or Guarantor whatsoever; Guarantor
acknowledges and agrees that the sale of any collateral through any nationally
recognized broker-dealer, investment banker or any other method common in the
securities industry shall be deemed a commercially reasonable sale under the
Uniform Commercial Code or any other equivalent statute or federal law, and
expressly waives notice thereof except as provided herein; and (c) set-off
against any or all liabilities of Guarantor all money owed by Lender or any of
its agents or affiliates in any capacity to Guarantor whether or not due, and
also set-off against all other Liabilities of Guarantor to Lender all money owed
by Lender in any capacity to Guarantor, and if exercised by Lender, Lender shall
be deemed to have exercised such right of set-off and to have made a charge
against any such money immediately upon the occurrence of such default although
made or entered on the books subsequent thereto.

 

Lender shall have a properly perfected security interest in all of Guarantor’s
funds on deposit with Lender to secure the balance of any Liabilities and/or
Obligations that Guarantor may now or in the future owe Lender. Lender is
granted a contractual right of set-off and will not be liable for dishonoring
checks or withdrawals where the exercise of Lender’s contractual right of
set-off or security interest results in insufficient funds in Guarantor’s
account. As authorized by law, Guarantor grants to Lender this contractual right
of set-off and security interest in all property of Guarantor now or at anytime
hereafter in the possession of Lender, including but not limited to any joint
account, special account, account by the entireties, tenancy in common, and all
dividends and distributions now or hereafter in the possession or control of
Lender.

 

12. Attorney Fees, Cost and Expenses. Guarantor shall pay all costs of
collection and reasonable attorney’s fees, including reasonable attorney’s fees
in connection with any suit, mediation or arbitration proceeding, out of court
payment agreement, trial, appeal, bankruptcy

 

6



--------------------------------------------------------------------------------

proceedings or otherwise, incurred or paid by Lender in enforcing the payment of
any Liability or defending this agreement.

 

13. Rights of Contribution. The Guarantors hereby agree, as among themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below), each other Guarantor shall, on demand of such Excess Funding Guarantor
(but subject to the succeeding provisions of this Section 13), pay to such
Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata Share (as
defined below and determined, for this purpose, without reference to the
properties, assets, liabilities and debts of such Excess Funding Guarantor) of
such Excess Payment (as defined below). The payment obligation of any Guarantor
to any Excess Funding Guarantor under this Section 13 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Guarantor under the other provisions of this Guaranty, and such Excess
Funding Guarantor shall not exercise any right or remedy with respect to such
excess until payment and satisfaction in full of all of such obligations. For
purposes hereof, (i) “Excess Funding Guarantor” shall mean, in respect of any
obligations arising under the other provisions of this Guaranty (hereafter, the
“Guaranteed Obligations”), a Guarantor that has paid an amount in excess of its
Pro Rata Share of the Guaranteed Obligations; (ii) “Excess Payment” shall mean,
in respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations; and
(iii) “Pro Rata Share”, for the purposes of this Section 13, shall mean, for any
Guarantor, the ratio (expressed as a percentage) of (a) the amount by which the
aggregate present fair saleable value of all of its assets and properties
exceeds the amount of all debts and liabilities of such Guarantor (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair saleable value of all assets and other properties of the
Borrower and all of the Guarantors exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Borrower and the Guarantors
hereunder) of the Borrower and all of the Guarantors, all as of the Closing Date
(if any Guarantor becomes a party hereto subsequent to the Closing Date, then
for the purposes of this Section 13 such subsequent Guarantor shall be deemed to
have been a Guarantor as of the Closing Date and the information pertaining to,
and only pertaining to, such Guarantor as of the date such Guarantor became a
Guarantor shall be deemed true as of the Closing Date).

 

14. Preservation of Property. Lender shall not be bound to take any steps
necessary to preserve any rights in any property pledged as collateral to Lender
to secure Borrower’s obligations and/or Guarantor’s obligations hereunder as
against prior parties who may be liable in connection therewith, and Borrower
and Guarantor hereby agree to take any such steps. Lender, nevertheless, at any
time, may (a) take any action it deems appropriate for the care or preservation
of such property or of any rights of Borrower and/or Guarantor or Lender
therein; (b) demand, sue for, collect or receive any money or property at any
time due, payable or receivable on account of or in exchange for any property
pledged as collateral, to Lender to secure Borrower’s obligations and/or
Guarantor’s obligations hereunder to Lender; (c) compromise and settle with any
person liable able on such property; or (d) extend the time of payment or
otherwise change the terms of the Loan Documents as to any party liable on the
Loan Documents, all without notice to, without incurring responsibility to, and
without affecting any of the obligations of Guarantor hereunder.

 

7



--------------------------------------------------------------------------------

15. ARBITRATION.

 

A. This paragraph concerns the resolution of any controversies or claims between
the parties, whether arising in contract, tort or by statute, including but not
limited to controversies or claims that arise out of or relate to: (A) this
agreement (including any renewals, extensions or modifications); or (B) any
document related to this agreement (collectively a “Claim”). For the purposes of
this arbitration provision only, the term “parties” shall include any parent
corporation, subsidiary or affiliate of the Bank involved in the servicing,
management or administration of any obligation described or evidenced by this
agreement.

 

B. At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this agreement provides
that it is governed by the law of a specified state. The arbitration will take
place on an individual basis without resort to any form of class action.

 

C. Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to (A)
serve as the provider of arbitration or (B) enforce any provision of this
arbitration clause, any party to this agreement may substitute another
arbitration organization with similar procedures to serve as the provider of
arbitration.

 

D. The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
Commonwealth of Virginia. All Claims shall be determined by one arbitrator;
however, if Claims exceed Five Million Dollars ($5,000,000), upon the request of
any party, the Claims shall be decided by three arbitrators. All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.

 

E. The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.

 

F. This paragraph does not limit the right of any party to: (A) exercise
self-help remedies, such as but not limited to, setoff; (B) initiate judicial or
non-judicial foreclosure

 

8



--------------------------------------------------------------------------------

against any real or personal property collateral; (C) exercise any judicial or
power of sale rights, or (D) act in a court of law to obtain an interim remedy,
such as but not limited to, injunctive relief, writ of possession or appointment
of a receiver, or additional or supplementary remedies.

 

G. The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

 

H. By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this agreement.

 

16. Controlling Document. To the extent that this Continuing and Unconditional
Guaranty conflicts with or is in any way incompatible with any other Loan
Document concerning this Obligation, any promissory note shall control over any
other document, and if such promissory note does not address an issue, then each
other document shall control to the extent that it deals most specifically with
an issue.

 

17. Execution Under Seal. This Guaranty is being executed under seal by
Guarantor.

 

18. NOTICE OF FINAL AGREEMENT. THIS WRITTEN CONTINUING AND UNCONDITIONAL
GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed
under seal on this 1st day of April, 2005.

 

Guarantor:     SYCOM SERVICES, INC.     By:  

/s/ Sterling E. Phillips, Jr.

 

(SEAL)

   

Name: Sterling E. Phillips, Jr.

       

Title:   CEO

    BETA ANALYTICS, INCORPORATED     By:  

/s/ Sterling E. Phillips, Jr.

 

(SEAL)

   

Name: Sterling E. Phillips, Jr.

       

Title:   CEO

   

 

10